DETAILED ACTION
The communication dated 4/14/2021 has been entered and fully considered.
Claims 1-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toga et al. U.S. Publication 2016/0324390 (henceforth referred to as Toga).
As for claim 1, Toga teaches a dishwasher (paragraph [0070]; Fig. 1: part 1), equivalent to the claimed dish washing machine, comprising: a washer body (paragraph [0070]; Fig. 1: part 2), equivalent to the claimed housing, having a washing chamber (paragraph [0070]; Fig. 2: part 3), equivalent to the claimed interior wash space, for washing dishes, washer body 2 having a water supply pipe (paragraph [0078]; Fig. 2: part 27A), equivalent to the claimed liquid inlet, for adding a liquid to dishwasher 1; nozzles (paragraph [0070]; Fig. 2: parts 12A-B), equivalent to the claimed at least one spray nozzle, for spraying the liquid onto dishes positioned within washing chamber 3; a wash-water tank (paragraph [0073]; Fig. 2: part 15), equivalent to the claimed heating tank, for heating the liquid which is supplied to nozzles 12A-B for spraying onto the dishes in washing chamber 3; a recessed portion (paragraph [0074]; Fig. 2: part 19), equivalent to the claimed wash tank, within washer body 2 for receiving the liquid from wash-water tank 15 and supplying the liquid to nozzles 12A-B; two heat exchange systems within washer body 2, the two heat exchange systems transferring heat from the liquid heated by wash-water tank 15 to the liquid added to dishwasher 1 from water supply pipe 27A (paragraphs [0078]-[0080]; Figs. 2-3); a wastewater heat recovery device (paragraph [0074]; Fig. 2: part 450), equivalent to the claimed first one of the two heat exchange systems, passes heat from liquid in recessed portion 19 directly to liquid in wastewater heat recovery device 450 (Fig. 2).
As for claims 2 and 21, Toga further teaches that the liquid entering dishwasher 1 passes sequentially from water supply pipe 27A, then to a hot-water storage tank (paragraph [0078]; Fig. 2: part 28), equivalent to the claimed second one of the two heat exchange systems, then to wastewater heat recovery device 450 and then to wash-water tank 15 (paragraph [0078]; Fig. 2).
As for claim 8, Toga further teaches that the hot-water storage tank (paragraph [0078]; Fig. 2: part 28), equivalent to the claimed second heat exchange system, includes a panel passing liquid therethrough such that heat from water in recessed portion 19 passes directly to water in the panel (paragraph [0078]; Fig. 2).
As for claim 10, Toga further teaches that the hot-water storage tank (paragraph [0078]; Fig. 2: part 28), equivalent to the claimed second heat exchange system, includes a water supply pipe (paragraph [0078]; Fig. 2: part 27B), equivalent to the claimed pipe, passing liquid therethrough such that heat from water in recessed portion 19 passes directly to water in water supply pipe 27B (paragraph [0078]; Fig. 2).
As for claim 20, Toga teaches a dishwasher (paragraph [0070]; Fig. 1: part 1), equivalent to the claimed dish washing machine, comprising: a washer body (paragraph [0070]; Fig. 1: part 2), equivalent to the claimed housing, having a washing chamber (paragraph [0070]; Fig. 2: part 3), equivalent to the claimed interior wash space, for washing dishes, washer body 2 having a water supply pipe (paragraph [0078]; Fig. 2: part 27A), equivalent to the claimed liquid inlet, for adding a liquid to dishwasher 1; nozzles (paragraph [0070]; Fig. 2: parts 12A-B), equivalent to the claimed at least one spray nozzle, for spraying the liquid onto dishes positioned within washing chamber 3; a wash-water tank (paragraph [0073]; Fig. 2: part 15), equivalent to the claimed heating tank, for heating the liquid which is supplied to nozzles 12A-B for spraying onto the dishes in washing chamber 3; a recessed portion (paragraph [0074]; Fig. 2: part 19), equivalent to the claimed wash tank, within washer body 2 for receiving the liquid from wash-water tank 15 and supplying the liquid to nozzles 12A-B; two heat exchange systems within washer body 2, the two heat exchange systems transferring heat from the liquid heated by wash-water tank 15 to the liquid added to dishwasher 1 from water supply pipe 27A (paragraphs [0078]-[0080]; Figs. 2-3); a wastewater heat recovery device (paragraph [0074]; Fig. 2: part 450), equivalent to the claimed first one of the two heat exchange systems, passes heat through a wall enclosing washing chamber 3 and an exterior of a system for holding water connected to the wall enclosing washing chamber 3 (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toga et al. U.S. Publication 2016/0324390 (henceforth referred to as Toga).
Toga teaches the features as per above.
As for claim 9, Toga differs from the instant claims in failing to teach that the panel and wash-water tank 15 have walls in contact with each other. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 11, Toga differs from the instant claims in failing to teach that water supply pipe 27B is directly connected to an exterior wall of recessed portion 19. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 3-7 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711